Case 1:18-cv-01282-PAE Document 41 Filed 09/09/19 Page 1 of 2
Case 1:18-cv-01282-PAE Document 40-2 Filed 09/06/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

THOMAS BRYANT §
on behalf of himself individually, §
and ALL OTHERS SIMILARLY §
SITUATED § CIVIL ACTION NO. 1:18-cv-01282
§
Plaintiff, §
§
§
V. § COLLECTIVE ACTION UNDER
§ 29 U.S.C. §216(b)
§
ADEX CORPORATION §
Defendant. §

ORDER APPROVING SETTLEMENT

Before the Court is the Joint Motion for Order Approving Fair Labor Standards Act
Collective Action settlement pursuant t to 29 U.S.C. § 216(b). For good cause shown, and as more
fully explained below, the Motion is GRANTED.

The Court finds that the settlement terms negotiated by the parties and described in their
Settlement Agreement, a copy of which was attached to the Motion, are a fair and reasonable
resolution of a bona fide dispute between the FLSA Class Members (i.e., the Named Plaintiff and
those individuals who elected to participate in this case as opt-in plaintiffs, as identified by names
in the Settlement Agreement) and the Defendant Adex Corporation, that the Attorney’s Fees and
Expenses Payment requested in the Motion are reasonable, that the Service Award requested. in
the Motion is reasonable, and that the settlement of the claims as to the FLSA Class Members
according to the procedure set forth in the Settlement Agreement is therefore approved. The
Parties shall administer the settlement of the claims of the FLSA Class Members as set forth in the

Settlement Agreement.
Case 1:18-cv-01282-PAE Document 41 Filed 09/09/19 Page 2 of 2
Case 1:18-cv-01282-PAE Document 40-2 Filed 09/06/19 Page 2 of 2

The Court therefore orders that this action is discontinued and the claims of the Plaintiff

and the FLSA Class Members are DISMISSED WITH PREJUDICE

Paul AL Cngebeoyer

JUDGE PRESIDING

SO ORDERED.

vars U6

 
